Dissenting Opinion by
Judge Craig:
Although I agree with the majority holding that the' tennis court is allowable as an accessory use, I must respectfully dissent from that portion of the decision which concludes that a ten-foot high fence may, in association with the tennis court, be erected within five feet of the neighboring property line.
The Zoning Ordinance of Lower Macungie Township, in Section 405.1 pertinently provides:
The term ‘accessory use’ shall not include a business but may include the following uses which shall comply with all yard regulations and applicable provisions listed below:
405.1 Residential accessory building or structure or use including but not limited to:
405.101 Parking spaces. . . .
405.102 Structures such as fences. . . .
405.103 Building such as storage sheds.
... (Emphasis supplied.)
In plain English, this unambiguous provision requires fences to comply with yard regulations.
*89Certainly, in Jones v. Zoning Hearing Board, 7 Pa. Commonwealth Ct. 284, 298 A.2d 664 (1972), we held that the tennis court itself, as a level surface constructed essentially at grade, should not be deemed to be a structure for the purpose of a different kind of area requirement. There we also agreed that a “wire fence” and the net posts are “incidents of the tennis court” and also are not structures. But there we were not presented with an ordinance provision of this sort, dealing so clearly with fences that there is no room for interpretation.
I do not believe that this Court should ignore the explicit ordinance provision, as did the board and lower court, to conclude that a vertical fence is a non-structure when it is associated with a horizontal non-structure.
Of course, I grant that a tennis court is not much good without a fence, whether the players be top-seeded or not. Moreover, to prohibit fences from being-near property lines may seem strange because fences often do their best work right on property lines. On the other hand, community experience may have shown Lower Macungie Township that fences which divide properties may threaten the community welfare in ways not applicable to fences which protect and restrain within the interior of lots.
In any event, our Pennsylvania courts have long held that judicial disagreement with the policy of a zoning space requirement does not warrant judicial amendment of the legislation. Miller v. Seaman, 137 Pa. Superior Ct. 24, 8 A.2d 415 (1939). Nor has the validity of Section 405.102 of the ordinance been placed at issue here.
Although I am in disagreement only with the area requirement result and very much support the interpretation as to use, the view I take would mean that the proposal as presented should not have been grant*90ed. Therefore, I would reverse the decision below for error of law, so that the application for the tennis court location would be denied because the proposed location violates the ordinance and no variance has been sought or granted.